The respective attorneys for the parties to these appeals from two orders of the Supreme Court, Westchester County, dated February 24, 1974 and July 1, 1974, respectively, have entered into a written stipulation, dated February 20, 1975, at a conference in this court on that day, inter alla, agreeing that the appeals are withdrawn. In accordance with the stipulation (1) the appeals are deemed withdrawn, without costs; (2) all pending actions between the parties are to be consolidated and shall be tried together; (3) the parties are to proceed to trial promptly; and (4) pretrial examinations of the parties shall proceed but not within the period of 10 days before trial. Gulotta, P. J., Rabin, Hopkins, Martuseello and Benjamin, JJ., concur.